275 S.W.3d 324 (2008)
Robert HAMPSON, Appellant,
v.
ABC ATLAS VAN LINES and, Missouri Movers Risk Mgmt., Respondents.
No. ED 91025.
Missouri Court of Appeals, Eastern District, Division Five.
November 25, 2008.
Application for Transfer to Supreme Court Denied January 13, 2009.
Application for Transfer Denied February 24, 2009.
Sanford J. Boxerman, S. Todd Hamby, Capes, Sokol, Goodman & Sarachan, P.C., St. Louis, MO, for appellant.
Brian K. McBrearty, McBrearty, Hart & Kelly, L.C., St. Louis, MO, for respondents.
Before: GLENN A. NORTON, P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Robert Hampson ("Hampson") appeals from the judgment of the Labor and Industrial Relations Commission ("Commission"), after the Commission found Hampson not permanently and totally disabled as a result of Hampson's 19 June 2002 work-related accident.
In his sole claim of error, Hampson argues the Commission erred in finding that Hampson was not permanently and totally disabled because the rational the court relies on to make this finding is refuted by the record.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The parties have been given a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).